Name: 1999/3/ECSC: Commission Decision of 22 December 1998 on the appointment of members of the mixed committee for the harmonisation of working conditions in the steel industry (notified under document number C(1998) 3906)
 Type: Decision
 Subject Matter: social affairs;  technology and technical regulations;  iron, steel and other metal industries;  organisation of work and working conditions
 Date Published: 1999-01-05

 Avis juridique important|31999D00031999/3/ECSC: Commission Decision of 22 December 1998 on the appointment of members of the mixed committee for the harmonisation of working conditions in the steel industry (notified under document number C(1998) 3906) Official Journal L 001 , 05/01/1999 P. 0006 - 0008COMMISSION DECISION of 22 December 1998 on the appointment of members of the mixed committee for the harmonisation of working conditions in the steel industry (notified under document number C(1998) 3906) (1999/3/ECSC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Coal and Steel Community,Having regard to the Commission Decision of 24 September 1997 on the mixed committee for the harmonisation of working conditions in the steel industry and in particular Article 2(1) thereof,Whereas a mixed committee for the harmonisation of working conditions in the steel industry was created by the High Authority pursuant to the resolution of the Consultative Committee of 20 December 1954; whereas the rules of procedure for this Committee were adopted by Decision 97/645/ECSC (1);Whereas the members of the mixed committee are appointed by the Commission on a proposal from the employers' and workers' organisations established at Community level;Whereas the organisations have submitted their proposals,HAS DECIDED AS FOLLOWS:Article 1 The people on the list attached to this Decision are appointed as new members of the mixed committee for the harmonisation of working conditions in the steel industry.Article 2 This Decision shall take effect on the day of its publication.Done at Brussels, 22 December 1998.For the CommissionPÃ ¡draig FLYNNMember of the Commission(1) OJ L 272, 4. 10. 1997, p. 52.ANNEX List of members of the mixed committee on the harmonisation of working conditions in the steel industryThis publication is in accordance with Article 2 of Decision 97/645/ECSC setting up the mixed committee.>TABLE>